 1
 2
 3
 4
 5
 6
 7
 8
 9                IN THE UNITED STATES DISTRICT COURT
10              FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                 Case No. CV 19-1652 JLS (MRW)
13    STEPHEN JACKSON,
                        Petitioner,              ORDER DISMISSING HABEAS
14                                               ACTION
15                 v.
16    WARDEN, RICHARD J.
      DONOVAN CORRECTIONAL
17    FACILITY,
18                      Respondent.
19
20          The Court summarily dismisses this action pursuant to 28 U.S.C. § 2243 as
21   successive, untimely, and procedurally barred on its face.
22                                            ***
23         1.     This is a state habeas action. In 2005, Petitioner was convicted of
24   rape and numerous other sexual offenses. He was sentenced to 83 years to life in
25   prison. In his current petition, Petitioner appears to assert a claim of a conflict of
26   interest or ineffective assistance with his appointed appellate lawyer over a decade
27   ago regarding that conviction.
28
 1         2.     The current action represents Petitioner’s eighth federal habeas action
 2   in this Court.1 After the district court summarily dismissed Petitioner’s last action,
 3   the United States Court of Appeals for the Ninth Circuit denied a certificate of
 4   appealability regarding the dismissal. (CV 16-9351 at Docket # 13.)
 5         3.     In the course of Petitioner’s previous habeas actions (CV 12-8210, 15-
 6   1354, 15-4300, 16-9351), Magistrate Judge Wilner expressly informed Petitioner
 7   that he needed permission from the Ninth Circuit before pursuing a successive
 8   habeas case. As with those actions, the current petition was not accompanied by a
 9   certificate from the Court of Appeals authorizing a successive habeas action.
10         4.     Additionally, when Petitioner initiated his eighteenth state court
11   petition (Docket # 1-1 at 29) asserting the claim for which he now seeks federal
12   relief, the state supreme court expressly denied review because of the untimeliness
13   of his action and other procedural defects. (Docket # 1-1 at 33 (citing In re
14   Robbins, 18 Cal. 4th 770, 780 (1998) (untimely petition), and In re Clark, 5 Cal.
15   4th 750, 767-769 (1993) (no successive petitions)).)
16                                           ***
17         5.     If it “appears from the application that the applicant or person
18   detained is not entitled” to habeas relief, a court may dismiss a habeas action
19   without ordering service on the responding party. 28 U.S.C. § 2243; see
20   also Rule 4 of Rules Governing Section 2254 Cases in United States District
21   Courts (petition may be summarily dismissed if petitioner plainly not entitled to
22   relief); Local Civil Rule 72-3.2 (magistrate judge may submit proposed order for
23
24         1
                  Jackson v. Felker, CV 07-3982 GAF (RC) (C.D. Cal.); Jackson v.
25   Stainer, CV 11-5967 GAF (MRW) (C.D. Cal.); Jackson v. Holland, CV 12-5362
     GAF (MRW) (C.D. Cal.) (dismissed as improperly filed civil rights action);
26   Jackson v. Holland, CV 12-8210 GAF (MRW) (C.D. Cal.); Jackson v. Muniz, CV
27   15-1354 JLS (MRW) (C.D. Cal.); Jackson v. Muniz, CV 15-4300 JLS (MRW)
     (C.D. Cal.) (challenging related probation revocation proceeding); Jackson v.
28   Asuncion, No. CV 16-9351 JSL (MRW) (C.D. Cal.).
                                                2
 1   summary dismissal to district judge “if it plainly appears from the face of the
 2   petition [ ] that the petitioner is not entitled to relief”).
 3          6.     Petitioner’s eighth federal action is subject to summary dismissal.
 4   The action is an unauthorized successive petition for which – despite the Court’s
 5   previous warnings – Petitioner did not apply to the circuit court for permission to
 6   pursue. A prisoner must obtain authorization from the Court of Appeals to pursue
 7   such a successive habeas petition before the new petition may be filed in district
 8   court. 28 U.S.C. § 2244(b)(3); Burton v. Stewart, 549 U.S. 147 (2007) (dismissing
 9   successive petition for failure to obtain authorization from court of appeals). “If
10   the petition is second or successive, then the district court lacks jurisdiction and
11   must dismiss the petition unless and until the court of appeals grants an application
12   to file it.” Brown v. Muniz, 889 F.3d 661, 667, 676 (9th Cir. 2018) (“petitioner’s
13   burden is higher” under statute to bring successive habeas action); Prince v.
14   Lizzaraga, 733 F. App’x 382, 384 (9th Cir. 2018) (prisoner “must first apply to this
15   [appellate] court for permission to have his petition heard in the district court”).
16          7.     Additionally, Petitioner’s action is facially time-barred under
17   AEDPA. A habeas litigant is obliged to commence an action within one year of
18   the conviction becoming final. 28 U.S.C. § 2244. Petitioner filed his current
19   action over a decade after his conviction became final.
20          8.     Moreover, the state supreme court’s determination that his state
21   habeas action was untimely and successive (the Clark/Robbins order) means his
22   action is procedurally barred in federal court. A federal court cannot review a
23   claim rejected by a state court if that decision rested on an independent and
24   adequate state law basis, such as untimeliness or successiveness. Walker v.
25   Martin, 562 U.S. 307, 315 (2011). Based on the state supreme court ruling in this
26   action, Petitioner is defaulted under AEDPA from pursuing his claims on federal
27   habeas review.
28
                                                    3
 1                                         ***
 2         The current action is successive, untimely, and procedurally barred. The
 3   petition is subject to summary dismissal. Because the Court does not have
 4   jurisdiction to consider Petitioner’s claims, the action is DISMISSED without
 5   prejudice.
 6         IT IS SO ORDERED.
 7
 8
 9   Dated: June 12, 2019                  ___________________________________
10                                         HON. JOSEPHINE L. STATON
                                           UNITED STATES DISTRICT JUDGE
11
12
     Presented by:
13
14
15   ____________________________________
16   HON. MICHAEL R. WILNER
     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
